GEER, Judge,
concurring in the result.
In this case, the trial court did not just take judicial notice of prior proceedings in the same matter, but rather appeared to believe that it could take judicial notice of testimony in other hearings. The primary question presented by this appeal is thus whether the trial court could, by invoking the doctrine of judicial notice, base its findings of fact solely on testimony from other proceedings not admitted into evidence. I believe this is a slightly different question than that addressed by the majority opinion and, therefore, concur in the result of that opinion.
It is first important to emphasize what actually occurred in this case. DSS did not move the admission of the transcript of any testimony given at any hearing. Indeed, the probable cause hearing was not transcribed. Although the trial court reported that it had handwritten notes of what occurred at the probable cause and nonsecure *385custody hearings, those notes were not made part of the record. Thus, we are not talking about the admission into evidence of testimony, but rather of a court’s taking judicial notice of the substance of prior testimony.
To put it succinctly, no authority in this State supports taking judicial notice of the content of testimony in another hearing. This Court has, of course, “repeatedly . . . held that a trial court may take judicial notice of earlier proceedings in the same case.” See In re W.L.M., 181 N.C. App. 518, 523, 640 S.E.2d 439, 442 (2007). This principle cannot, however, under any view, apply to the probable cause hearing because it was not an earlier proceeding “in the same case.” Id. It was a criminal matter not involving respondent.
Nevertheless, this principle has not been extended beyond taking judicial notice of prior orders or reports filed with the court. Id. at 522, 640 S.E.2d at 442 (rejecting respondent’s contention that trial court erred “in taking judicial notice of the prior orders and various court reports in the juveniles’ underlying case files”). To now extend this principle to testimony in prior proceedings would be inconsistent with N.C.R. Evid. 804(b)(1).
Rule 804(b)(1) provides that if the declarant “is unavailable as a witness,” then the hearsay rule does not exclude “[testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.” If a court could take judicial notice of prior testimony, there would be no need to ever show that the witness was unavailable as a witness or that the opposing party had an opportunity to examine the witness, as indeed this case demonstrates.
Here, DSS made no showing that any of the witnesses at the non-secure custody or probable cause hearings were unavailable, and it is undisputed that respondent had no opportunity to question the witnesses at the probable cause hearing. Thus, the trial court took judicial notice of what amounts to inadmissible hearsay. It eviscerated Rule 804(b)(1).
While North Carolina has not specifically addressed whether a court may take judicial notice of prior testimony, other jurisdictions have. The courts have reached the same conclusion as I have and held *386that judicial notice of the content of testimony in other hearings— even if in the same or related proceedings — is improper and a violation of the hearsay rule. See, e.g., Williams v. Wraxall, 33 Cal. App. 4th 120, 130 n.7, 39 Cal. Rptr. 2d 658, 663 n.7 (“We ... cannot take judicial notice of the truth of hearsay statements in decisions or court files, including pleadings, affidavits, testimony, or statements of fact.” (Emphasis added.)), modified on other grounds, 34 Cal. App. 4th 199b, 1995 Cal. App. LEXIS 458 (1995); In re Zemple, 489 N.W.2d 818, 820 (Minn. Ct. App. 1992) (“Appellant also claims that the trial court erred when it took judicial notice of testimony given at the domestic abuse proceeding. We agree. . . . The testimony given by appellant’s father was inadmissible hearsay.”); Chapman v. Chapman, 96 Nev. 290, 293, 607 P.2d 1141, 1143 (1980) (holding, in termination of parental rights case, that trial court erred in taking judicial notice of evidence before him in guardianship hearing in same case); May v. May, 829 S.W.2d 373, 376 (Tex. Ct. App. 1992, writ denied) (“Generally, a trial judge cannot consider testimony taken at a previous trial in a subsequent trial unless such testimony is admitted into evidence.”); Jakab v. Jakab, 163 Vt. 575, 579, 664 A.2d 261, 263 (1995) (holding that “ [i]t is improper to judicially notice the content of testimony in another proceeding” and noting that the method for introducing testimony from a past proceeding is set forth in Rule 804(b)(1) of the Rules of Evidence).
Thus, pursuant to Rule 804(b)(1), DSS could have, upon a proper showing, sought to introduce the transcript of the testimony of witnesses in the nonsecure custody hearing who were unavailable for the adjudication hearing. DSS did not, however, attempt to do so. Since respondent had no opportunity to examine witnesses at the probable cause hearing, evidence of that testimony was necessarily inadmissible hearsay.
The procedure followed in this case is troubling even apart from Rule 804(b)(l)’s application because no transcripts of the prior testimony even existed at the time of the adjudicatory hearing. The trial court relied upon notes of the testimony — notes that were never shared with the parties, were not admitted into evidence, and are not part of the record on appeal. There is thus no means of determining whether the trial court had an accurate summary of the actual testimony in the prior proceedings when it made its decision.
The trial court’s adjudication was based exclusively on the court’s notes of the prior testimony. Since the court could not take judicial notice of that testimony, its adjudication is not supported by compe*387tent evidence. I agree that we are required to vacate the order and remand for a new adjudication hearing at which evidence is admitted in accordance with the Rules of Evidence.